Citation Nr: 1231655	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II and nonservice connected hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that inter alia, denied the Veteran's claims for service connection for erectile dysfunction, peripheral neuropathy of the upper and lower extremities, hypertension, and cardiovascular disease and atrial fibrillation secondary to the Veteran's service-connected diabetes mellitus, type II.  The RO also granted service connection and assigned a 20 percent rating for diabetes mellitus, type II, effective from March 13, 2007; the Veteran sought an effective date earlier than March 13, 2007.

A November 2008 rating decision assigned an effective date of March 13, 2006, for the grant of service connection for diabetes mellitus, type II.  A February 2011 rating decision granted service connection and assigned a 30 percent rating for cardiovascular disease and atrial fibrillation and granted service connection and assigned a 10 percent rating each for peripheral neuropathy of the left and right lower extremity, effective from March 13, 2007.  There is no documentation in the claims file or Virtual VA showing that the Veteran has appealed those decisions to date.  Accordingly, those issues have been resolved and are not currently before the Board.

In his December 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at a RO.  However, in January 2009 he requested a hearing before a Decision Review Officer at the Detroit RO that was held in September 2009.   A transcript of that proceeding is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional VA treatment records that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

Erectile dysfunction and Hypertension

The Veteran contends that he has erectile dysfunction and hypertension secondary to his service-connected diabetes mellitus.  He also contends that his erectile dysfunction is secondary to his nonservice-connected hypertension.

The Veteran was afforded a VA peripheral nerves examination in January 2008 at which time he presented with a history of diabetes mellitus since 2001 or 2002, erectile dysfunction since the 1990s, and hypertension since 1993 or 1994.

As regards hypertension, the examiner opined that it was not caused or aggravated by the Veteran's diabetes mellitus.

As regards erectile dysfunction, the examiner opined that it was not caused or aggravated by the Veteran's diabetes mellitus, in part, because it was diagnosed prior to the diabetes mellitus.

The record includes a January 2009 opinion from private physician Dr. Raap which states that the Veteran's diabetes contributed to and/or caused erectile dysfunction and hypertension.
It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As regards the Veteran's hypertension, while the January 2008 VA examiner noted that the Veteran's hypertension, diagnosed in 1993 or 1994, pre-dated his 2001 or 2002 diabetes mellitus which suggests that the Veteran's hypertension was not caused by his diabetes mellitus, this fact alone does not preclude a finding that the Veteran's hypertension was aggravated by his diabetes mellitus.  In addition, the examiner failed to include a well-reasoned rationale in support of his opinion.  As regards erectile dysfunction, the January 2008 VA examiner noted that the Veteran's erectile dysfunction, like his hypertension, pre-dated his diagnosis of diabetes mellitus.  Although the January 2008 VA examiner opined that the Veteran's erectile dysfunction  was not caused or aggravated by the Veteran's diabetes mellitus, in part, because it was diagnosed prior to the diabetes mellitus, this fact alone does not logically preclude a finding that the Veteran's erectile dysfunction was aggravated by his diabetes mellitus.  Accordingly, the claims must be remanded for additional medical opinions as to whether any current hypertension and erectile dysfunction was caused by or has been aggravated by the service-connected diabetes mellitus supported by well-reasoned rationales.

Peripheral neuropathy of the upper extremities

The Veteran also contends that he has peripheral neuropathy of the left and right upper extremity secondary to his service-connected diabetes mellitus.

On VA peripheral nerves examination in January 2008, the examiner noted subjective complaints of tingling and numbness of hands without objective evidence of neuropathy clinically.

The record includes, however, subsequent evidence indicating the possible existence of upper extremity peripheral neuropathy.  Specifically, a January 2009 opinion from private physician from Dr. Raap states that the Veteran's diabetes contributed to and/or caused peripheral neuropathy in his fingers.  Further, VA treatment records include June 2009 and February 2010 podiatry notes that reflect an assessment of diabetes mellitus, type II, with neuropathy.


It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds the January 2008 VA peripheral nerves examination to be inadequate as much as it is unclear to the Board whether the Veteran currently has a diagnosis of peripheral neuropathy of the left and right upper extremity.  In this regard, while the January 2008 VA examiner did not find any objective evidence of neuropathy clinically on examination of the Veteran's upper extremities, a private January 2009 opinion suggests that the Veteran does in fact have peripheral neuropath of the upper extremities, in particular his fingers.  In addition, June 2009 and February 2010 VA treatment records reflect an assessment of diabetes mellitus, type II, with neuropathy but do not indicate whether the Veteran has neuropathy of the upper or lower extremities.  Accordingly, the claims must be remanded for a VA examination to determine the nature, extent, and etiology of any current peripheral neuropathy, to include whether thiere is current peripheral neuropathy of the left and right upper extremity, and if so whether it is proximately due to the service-connected diabetes mellitus.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through February 2010.  However, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).  In addition, the record includes an October 2001 report Dr. Lessard which indicates that he treated the Veteran's hypertension and impotence.  Accordingly, any outstanding private treatment records should also be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal, to include Dr. Lessard.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since February 2010.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, schedule a VA examination to determine the nature and etiology of any current hypertension.  The claims folder should be reviewed and that review should be indicated in the examination report.  A complete rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

   (a)  Diagnose any current hypertension.

(b)  Is it at least as likely as not (50 percent or more probability) that any current hypertension is proximately due to or was aggravated (made permanently worse) by the service-connected diabetes mellitus?  The examiner must consider the Veteran's statements regarding the incurrence of hypertension, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Then, schedule a VA examination to determine the nature and etiology of any current erectile dysfunction.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

   (a)  Diagnose any current erectile dysfunction.

(b)  Is it at least as likely as not (50 percent or more probability) that any current erectile dysfunction is proximately due to or was aggravated (made permanently worse) by the service-connected diabetes mellitus?  The examiner must consider the Veteran's statements regarding the incurrence of erectile dysfunction, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  If but only if any examiner has concluded that the Veteran's hypertension is service-related, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current erectile dysfunction is proximately due to or was aggravated by any current hypertension.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Then, schedule a VA examination to determine the nature and etiology of any current peripheral neuropathy of the left and right upper extremity.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current peripheral neuropathy of the left and right upper extremity.

(b)  Is it at least as likely as not (50 percent or more probability) that any current peripheral neuropathy of the left and right upper extremity is proximately due to or was aggravated (made permanently worse) by the service-connected diabetes mellitus?  The examiner must consider the Veteran's statements regarding the incurrence of peripheral neuropathy of the left and right upper extremity, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

5.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.  

Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the February 2011 supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

